Citation Nr: 1548227	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left-ear hearing loss, and if so, service connection for the same.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right-ear hearing loss.

3. Entitlement to service connection for a cervical spine disability, diagnosed to include degenerative arthritis.

4. Entitlement to service connection for depressive disorder.

5. Entitlement to service connection for sleep apnea, to include as secondary to depressive disorder.

6. Entitlement to service connection for erectile dysfunction, to include as secondary to depressive disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). An October 2009 rating decision declined to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss on the basis that no new and material evidence was submitted, and denied entitlement to service connection for a cervical spine disability and depressive disorder on the merits. A May 2013 rating decision denied entitlement to service connection for sleep apnea and erectile dysfunction. 

In a March 2015 statement, the Veteran's attorney asserted that the Veteran's current substance abuse was secondary to his depressive disorder. Such represents a claim that has not been initially adjudicated by the Agency of Original Jurisdiction (AOJ). Since the Board does not have jurisdiction over the raised claim, it is referred to the AOJ for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).
The issues of entitlement to service connection for depressive disorder, and sleep apnea and erectile dysfunction, both to include as secondary to depressive disorder, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a September 1972 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; he did not appeal.
 
2. The evidence received since the September 1972 rating decision, as to the claim of entitlement to service connection for left-ear hearing loss is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3. The evidence received since the September 1972 rating decision, as to the claim of entitlement to service connection for right-ear hearing loss is not cumulative or redundant of evidence previously of record, however, it does not raise a reasonable possibility of substantiating the claim. 

4. The Veteran has experienced recurrent left-ear hearing loss symptoms since his separation from service to the present.
 
5. The Veteran has experienced recurrent cervical spine symptoms, diagnosed to include degenerative arthritis, since his separation from service to the present. 


CONCLUSIONS OF LAW

1. The September 1972 rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.160(d), 20.302 (2015).
2. New and material evidence has been received to reopen the claim of entitlement to service connection for left-ear hearing loss. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201 (2015).

3. New and material evidence has not been received to reopen the claim of entitlement to service connection for right-ear hearing loss. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201 (2015).

4. Left-ear hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

5. A cervical spine disability, diagnosed to include degenerative arthritis, was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to the claim denied herein, the VCAA notice requirements were satisfied by virtue of a letter dated in June 2009, sent to the Veteran prior to the initial unfavorable decision dated in October 2009. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned. 

In addition, as the claim denied herein involves new and material evidence, VA is required to look at the bases for the prior denial and notify the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial. The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 (2006). The October 2009 letter satisfied this requirement as to the Veteran's claim. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). The claims file, related to the claim denied herein, contains service treatment records and VA treatment records. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded examinations in February 2009 and July 2011. The February 2009 VA examination was a general examination conducted to adjudicate the Veteran's claim for non-service-connected pension and did not provide results of audiological testing or an etiological opinion as to the Veteran's active service and hearing loss. The July 2011 examination, a private audiological examination conducted on behalf of VA, however, provided such results and etiological opinion. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183. However, as the Veteran's claim of entitlement to service connection for right-ear hearing loss is not reopened on the basis that there is no new and material evidence, further consideration of the adequacy or contents of the July 2011 opinion is not required. 

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. New evidence is defined as evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a). 

In this case, the initial denial of the Veteran's claim of entitlement to service connection for bilateral hearing loss was in September 1972. Within one year of that rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. See 38 U.S.C.A.        § 7105; 38 C.F.R. §§ 3.156(b); 20.201; see Bond v. Shinseki, 659 F.3d 1362, 1367-8   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). The Veteran was notified of the September 1972 rating decision by a September 1972 letter that was returned to the AOJ by the postal service. The AOJ re-mailed the notification letter and there is no indication in the claims file or assertion by the Veteran that he was not notified of the rating decision. As such, the September 1972 rating decision became final. 

VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.   

Relevant evidence considered at that time of the September 1972 rating decision included the Veteran's service treatment records, report of an August 1972 VA examination, and the Veteran's statements. There was no record of current bilateral hearing loss. Relevant evidence added to the record since that time includes VA treatment records and, in pertinent part, report of a July 2011 private audiological examination as well as the Veteran's statements as to continuous hearing loss symptoms from the time of his separation from service to the present. 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (cycles per second) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). The July 2011 private audiological examination revealed that the Veteran demonstrated, in decibels, hearing acuity in the left ear of 20, 15, 10, 60, 65, and hearing acuity in the right ear of 25, 25, 5, 25, 25, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech recognition ability was 88 percent in the left ear and 94 percent in the right ear. Based upon these results, there is evidence of an auditory threshold of 40 decibels or greater in the left ear, and the Veteran's left-ear hearing loss meets the VA requirements for consideration as a disability. As to the right ear, there is no evidence of an auditory threshold of 40 decibels or greater, auditory thresholds for at least frequencies of 26 decibels or greater, or speech recognition scores of less than 94 percent, and the Veteran's right-ear hearing loss does not meet the VA requirements for consideration as a disability. Id.

As the newly received evidence includes a diagnosis of left-ear hearing loss that meets the standards to be considered a disability pursuant to VA regulations, as discussed below, a chronic disease for VA compensation purposes, and probative evidence of recurrent hearing loss symptoms since service, the new evidence is material. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim). Accordingly, the claim of entitlement to service connection for left-ear hearing loss is reopened.

However, there is no such new and material evidence as to the claim of entitlement to service connection for right-ear hearing loss. No records dated since September 1972 contain a diagnosis of right-ear hearing loss that meets the standards to be considered a disability pursuant to VA regulations. While the report of the July 2011 private audiological examination, the only evidence added to the claims file since September 1972 that provided audiological testing results, is new, as it was not previously before agency decisionmakers; the evidence does not relate to an unestablished fact necessary to substantiate the claim, evidence of current right-ear hearing loss that meets the standards to be considered a disability pursuant to VA regulations. The evidence is thus not new and material evidence sufficient to reopen the Veteran's previously denied claim, with respect to right-ear hearing loss. VA already assisted the Veteran in affording him the July 2011 private audiological examination and the Board finds that additional assistance to the Veteran would thus not raise a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. 110, 118. Accordingly, the claim of entitlement to service connection for right-ear hearing loss is not reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R.              § 3.303(a). In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.
 
For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Such chronic diseases, including arthritis and sensorineural hearing loss, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Left-Ear Hearing Loss 

In written statements and during his July 2011 private audiological examination, the Veteran asserted that he served as a musician during his active service and was seated in front of the trumpet section, without hearing protection, and was thus exposed to noise that resulted in his current hearing loss. He asserted that he has experienced hearing loss since service. 

The Veteran's service separation document, his DD-214, indicates that his military occupational specialty (MOS) was clarinet player. The Veteran is competent to report the circumstances of his service, including exposure to noise, and there is no evidence that he is not credible in this regard. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). The Board thus concedes acoustic trauma in the present appeal.

The Veteran's service treatment records contain an undated report of audiological consultation indicating that the Veteran reported a loss of hearing since entrance into service. Significantly, his hearing acuity was measured at that time and the Veteran demonstrated, in decibels, hearing acuity in the left ear of 40, 25, 24, 30, measured at 500, 1000, 2000, and 4000 Hertz. On examination for separation from service in February 1972, the Veteran demonstrated, in decibels, hearing acuity in the left ear of 15, 20, 20, 25, measured at 500, 1000, 2000, and 4000 Hertz.

As discussed above, on private audiological examination in July 2011, he presented with left-ear hearing loss that meets the VA requirements for consideration as a disability. 38 C.F.R. § 3.385. At that time, as discussed above, he reported his in-service acoustic trauma from serving as a musician during active service and being seated in front of the trumpets, without hearing protection. He also reported that he first noticed his hearing loss during service. In this regard, the Veteran's assertion of hearing loss symptoms since service is bolstered by the fact that he filed a May 1972 claim of entitlement to service connection for hearing loss after separating from service April 1972. He noted that subsequent to service, he worked as a brick-layer with hearing protection. Subsequent to review of the claims file and audiological examination, the examiner opined that the Veteran's hearing loss was less likely related to service on the basis that his hearing was normal during service. As the examiner did not appear to consider the undated results of the in-service audiological consultation, discussed above, the etiological opinion is not adequate and thus does not serve as probative evidence in the current appeal. 

After resolving all reasonable doubt in the Veteran's favor, the Board finds that his current left-ear hearing loss is related to his in-service acoustic trauma. The Veteran has a current diagnosis of left-ear hearing loss and there is of record evidence of left-ear hearing loss during service that meets the VA requirements for consideration as a disability. Also, of record are his in-service hearing loss complaints and competent and credible account of hearing loss symptoms since separation from service to the present. Layno, 6 Vet. App. 465, 470; Walker, 708 F.3d 1331, 1337-39. Service connection for left-ear hearing loss is warranted. The appeal is granted.

Cervical Spine Disability

In written statements and during his February 2009 VA examination, conducted for the purpose of adjudicating his claim of entitlement to non-service-connected pension and submitted without etiological opinions, the Veteran asserted that he served as a musician during his active service and carried instruments using straps that caused his current cervical spine disability. He also asserted that his neck pain began in 1971, during active service, after a basketball injury. 

As noted above, the Veteran's DD-214 indicates that his MOS was clarinet player. The Veteran is competent to report the circumstances of his service, including holding instruments using straps and experiencing neck pain from a 1971 injury, and there is no evidence that he is not credible in this regard. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran's service treatment records contain a January 1971 entry indicating that the Veteran sought treatment for an injury while playing basketball and was diagnosed with a soft tissue injury of the jaw. His February 1972 service separation examination and history reports were silent for neck complaints or diagnoses. 

On VA examination in February 2009, the Veteran was diagnosed, resultant to X-ray examination, with degenerative arthritis of the cervical spine. As noted above, no etiological opinion as to whether the Veteran's cervical spine disability, diagnosed as degenerative arthritis, was related to his in-service January 1971 basketball injury or related to carrying musical instruments using straps was included in the February 2009 examination report. 

After resolving all reasonable doubt in the Veteran's favor, the Board finds that his current cervical spine disability, diagnosed to include degenerative arthritis, is related to service. The Veteran has a current diagnosis of, in pertinent part, degenerative arthritis of the cervical spine, and there is of record evidence of an injury to the jaw while playing basketball in January 1971. Also, of record is his competent and credible account of cervical spine symptoms during and since separation from service to the present. Layno, 6 Vet. App. 465, 470; Walker, 708 F.3d 1331, 1337-39. Service connection for a cervical spine disability, diagnosed to include degenerative arthritis, is warranted. The appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left-ear hearing loss is reopened; and service connection for left-ear hearing loss is granted.

New and material evidence having not been received, the claim of entitlement to service connection for right-ear hearing loss is not reopened; and the claim is denied.

Service connection for a cervical spine disability, diagnosed to include degenerative arthritis, is granted.


REMAND

The Veterans asserts that his depressive disorder is related to service in that he was a musician and had to play at military funerals. His service treatment records dated in November 1971 contain an almost illegible entry indicating that he complained of psychiatric symptoms and was referred for a mental health consultation. On remand, the AOJ should attempt to obtain any separately-stored service mental health treatment records. The AOJ should also obtain the Veteran's updated VA treatment records dated since March 2009.

On VA examination in February 2009, conducted for the purpose of adjudicating the Veteran's claim of entitlement to non-service-connected pension and submitted without an etiological opinion, the Veteran reported that he played clarinet at funerals, cried and was depressed, drank alcohol to cope, and did not seek treatment until February 2009, at which time he was diagnosed with depression. In an April 2009 letter, the Veteran's VA treating physician reported that the Veteran suffered from a severe depression which began while he was in the military. In December 2009, the same VA physician reissued his letter and reported that the Veteran suffered from a severe depression which began while he was in the military, and noted that he was a musician and played at memorials of military personnel which exacerbated his depression. In a September 2010 statement, the Veteran reported that he was playing memorials during service, and cried and was anxious and depressed, was dependent on pills and had trouble sleeping, and was forced to drink in German beer halls as a sign of respect. 

During a July 2011 private psychiatric examination, the examiner diagnosed the Veteran with depressive disorder and polysubstance abuse disorder, unrelated to his depressive disorder. The Veteran reported that his symptoms began in 1969, during service, and that his symptoms included depression and sleep problems. The examiner opined that the Veteran's depressive disorder was not related to his in-service experience of playing with the military band at servicemen's memorial services. The examiner was only asked to provide a rationale for the etiological opinion if the answer was in the affirmative; thus the examiner did not provide such. In an addendum, the examiner was asked if after review of the listed service records, such records were consistent with the information noted in the stressor information section of the July 2011 examination report and the given diagnoses of depressive disorder and polysubstance dependence. In response, the examiner reported that the medical records were consistent with the noted stressor and the diagnosis of depressive disorder.

It remains that there is not an adequate etiological opinion as to whether the Veteran's current depressive disorder is related to his in-service experience playing his musical instrument at military funerals and his in-service symptoms of depression and sleep problems. Neither the Veteran's VA treating physician who submitted the April 2009 and December 2009 letters nor the July 2011 private examiner provided a rationale for their opinions as to the etiology of the Veteran's depressive disorder. On remand, the AOJ should afford the Veteran a VA examination and obtain an adequate VA etiological opinion. 

The Veteran asserts, in a September 2010 statement, entitlement to service connection for sleep apnea as a disability directly related to service, as he reported and is discussed above, that he had trouble sleeping during active service, and also as secondary to his depressive disorder. He also seeks entitlement to service connection for erectile dysfunction as secondary to his depressive disorder. Service connection for depressive disorder is the subject of this Remand and has not been finally adjudicated. The issues of entitlement to service connection for sleep apnea and erectile dysfunction, both to include as secondary to depressive disorder, are thus intertwined with the claim of entitlement to service connection for depressive disorder. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his separately-stored service mental health treatment records, if any. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Obtain and associate with the Veteran's claims file his treatment records from the VA Medical Center (VAMC) in Los Angeles, California, dated since March 2009. Any and all responses, including negative responses, must be added to the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, schedule the Veteran for a VA examination to determine the etiology of any present acquired psychiatric disorder, specifically, depressive disorder. 
 
The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acquired psychiatric disorder, specifically, depressive disorder, was incurred in service, or is otherwise related to service, considering his in-service job playing in a military band at funerals, his in-service psychiatric complaints documented in his service treatment records or any found service mental health treatment records, and his lay reports of in-service and continued depression and sleep problems. 

4. Then, schedule the Veteran for a VA examination to determine the etiology of any present sleep apnea. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea was incurred in service, or is otherwise related to service, considering his lay reports of in-service and continued sleep problems. 

(b) The examiner should also opine as to whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to, or the result of, his acquired psychiatric disorder, specifically, his depressive disorder. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's sleep apnea has been aggravated (made permanently worse beyond the natural progression of the disease) by his acquired psychiatric disorder, specifically, his depressive disorder.

5. Then, schedule the Veteran for a VA examination to determine if any erectile dysfunction is secondary to his depressive disorder. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's erectile dysfunction is proximately due to, or the result of, his acquired psychiatric disorder, specifically, his depressive disorder. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's  erectile dysfunction has been aggravated (made permanently worse beyond the natural progression of the disease) by his acquired psychiatric disorder, specifically, his depressive disorder.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 
6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his attorney with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


